IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-81,163-01


                      EX PARTE PEDRO CHAVEZ VASQUEZ, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 39736-01-B IN THE 181ST DISTRICT COURT
                              FROM POTTER COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of robbery and

sentenced to twenty years’ imprisonment. He did not appeal his conviction.

        On April 30, 2014, this Court remanded to the trial court to obtain affidavits and findings

addressing Applicant’s claims that his counsel at the original plea proceeding and counsel at the

revocation hearing rendered ineffective assistance. On August 20, 2014, this Court received the

supplemental record, which included affidavits from both attorneys and findings of fact from the trial
                                                                                                        2

court.

         The trial court has made findings that Applicant’s plea was voluntary. The trial court also

found that neither trial counsel nor counsel for the motions to proceed with guilt on the original

charge were deficient. The trial court also found that certain medical records were taken into

consideration by the trial court in sentencing the defendant at the June 24, 2008 revocation hearing.

However, the trial court did not make findings as to whether using these medical records constituted

a due process violation.

         In these circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334
S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact.

The trial court may use any means set out in TEX . CODE CRIM . PROC . art. 11.07, § 3(d). In the

appropriate case, the trial court may rely on its personal recollection. Id.

         If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

         The trial court shall make a finding as to whether the medical records in the court’s file in

the instant case have any relevance to Applicant. The trial court shall make additional findings as

to whether the medical records were improperly considered, and, if so, if they influenced the amount

of time the trial court imposed. The trial court may also make any other findings of fact and

conclusions of law that it deems relevant and appropriate to the disposition of Applicant’s claim for

habeas corpus relief.

         This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all
                                                                                                   3

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: September 24, 2014
Do not publish